Citation Nr: 1022259	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-38 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw




INTRODUCTION

The Veteran served on active duty from March 1967 to July 
1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  

The Board remanded the claim in January 2010 for further VA 
examination.  That development having been completed, the 
case is now again before the Board.

Entitlement to TDIU is part of an increased rating claim when 
such claim is raised by the record.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  Specifically, when evidence of 
unemployability is submitted at the same time that a Veteran 
is appealing the initial rating assigned for a disability, 
the claim for TDIU will be considered part of the claim for 
benefits for the underlying disability if unemployability has 
been shown.  Id.  In this case, the VA examiner in March 2010 
stated that the Veteran's hearing loss had significant 
effects on his occupation, in that he had difficulty hearing 
in group situations and difficulty hearing his communications 
radio.  The Veteran's representative reiterated these 
findings in her Informal Hearing Presentation in May 2010.  
The Board finds that this evidence raises the issue of 
entitlement to TDIU.  The issues are as reflected on the 
front page of this decision.  

The issue of entitlement to TDIU, including to an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) and 
4.16(b) addressed in the REMAND portion of the decision below 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDING OF FACT

At its most impaired, the medical evidence shows, at worst, 
Level II hearing acuity in the right ear and Level II hearing 
acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1 
through 4.10, 4.30, 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to 
assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  The present case involves a 
"downstream" issue, as the initial claim for service 
connection for bilateral hearing loss disability was granted 
in the September 2007 rating decision appealed, and the 
current appeal arises from the Veteran's disagreement with 
the evaluations originally assigned. "In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled."  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, as the Veteran's claim for an 
increased initial disability rating was appealed directly 
from the initial rating assigned, no further action under 
section 5103(a) is required.  Goodwin v. Peake, 22 Vet. App. 
128 (2008); see also Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

Moreover, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination); 
see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA has also provided the Veteran with 
medical examinations addressing the etiology and current 
severity of his bilateral hearing loss disability.  38 C.F.R. 
§ 3.159(c)(4).  The Board finds the March 2010 VA examination 
adequate for evaluation purposes.  The VA examiner reviewed 
the Veteran's claims file, discussed the Veteran's history, 
conducted an examination of the Veteran, and elicited 
information from the Veteran concerning the functional 
aspects of his bilateral hearing loss disability.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 493.

The Veteran seeks a higher initial evaluation for his 
bilateral hearing loss disability.  He argues that the 
evaluation assigned does not take into account the affects of 
his hearing impairment on his quality of life.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2; 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Service connection for bilateral hearing loss disability was 
granted in a rating decision dated in September 2007.  The 
disability was evaluated as noncompensable, effective in 
April 2007.  The veteran appealed the evaluation assigned.

Disability ratings for hearing loss disability are derived 
from a mechanical application of the rating schedule to the 
numeric designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 
4.85.  An examination for hearing impairment for VA purposes 
must be conducted by a State-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations will be 
conducted without the use of hearing aids.  38 C.F.R. § 
4.85(a).

The zero percent evaluation for bilateral hearing loss 
disability was assigned under Diagnostic Code 6100.  Under 
the rating criteria, the basic method of rating hearing loss 
disability involves audiological test results of organic 
impairment of hearing acuity, as measured by the results of 
controlled speech discrimination testing (Maryland CNC) 
together with the average decibel threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 hertz.  These test results are entered 
into a table of the rating schedule (Table VI) to determine 
the auditory acuity level of each ear (ranging from numeric 
Level I for essentially normal acuity, through numeric Level 
XI for profound deafness), and these auditory acuity levels 
are entered into another table (Table VII) of the rating 
schedule to determine the percentage disability rating.  38 
C.F.R. § 4.85.

Where pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be determined 
using either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(b).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable disability evaluation for the Veteran's 
bilateral hearing loss disability.  

The Veteran underwent VA audiological evaluations in August 
2007 and March 2010.  These examination reports show findings 
in pure tone measurements as follows:

Aug 
2007
Decibels

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Avg.
CNC
Right
15
15
35
40
26.25
92
Left
10
15
50
65
35
92

Mar 
2010
Decibels

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Avg.
CNC
Right
25
25
45
50
36.25
94
Left
25
40
60
70
48.75
92

Using Table VI, these findings reflect Level I in the right 
and left ears in August 2007 and March 2010.  This equates to 
zero percent, respectively, under Table VII.

The Board notes that the provisions of 38 C.F.R. § 4.86 are 
not for application in this case because neither of the VA 
examinations demonstrated that puretone thresholds at each of 
the four specified frequencies was 55 decibels or more.  
Neither examination indicated a threshold reading at 1000 
Hertz of 30 decibels or less and a threshold reading at 2000 
Hertz of 70 decibels or more in either ear.  Therefore, the 
Board concludes that a higher evaluation for the Veteran's 
bilateral hearing loss disability is not warranted.

The Veteran submitted his private audiologist's report of 
examination, dated in October 2007.  The audiological 
testings were in graphs, which are not in a format that is 
compatible with VA guidelines.  The audiologist did not 
provide interpretations of the graphs, and they cannot 
therefore be used.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); Kelly v. Brown, 7 Vet. App. 471 (1995).  However, 
the audiologist provided average puretone thresholds, which 
were calculated at 42.50 decibels on the right and 48.75 
decibels on the left.  Speech recognition testing was 
conducted using the Maryland CNC and the findings reflect 88 
percent at 70 decibels, 92 percent at 75 decibels, and 88 at 
80 decibels on the right and 88 percent at 70 decibels, 92 
percent at 75 decibels, and 92 percent at 88 decibels on the 
left.  Using the lowest speech recognition scores obtained, 
which are 88 percent for the right ear and 88 percent for the 
left ear, with the average puretone thresholds of 42.50 on 
the right and 48.75 on the left, these findings reflect Level 
II on the right and Level II on the left using Table VI.  
These findings also equates to zero percent under Table VII.

In light of the foregoing, the Board concludes that the 
Veteran's bilateral hearing loss disability is not warranted.  
In reaching this conclusion, the Board has considered the 
Veteran's statements regarding the severity of his hearing 
loss disability.  The Veteran genuinely believes that his 
bilateral hearing loss disability is worse than has been 
evaluated and has offered his statements.  As layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide competent opinions on a matter so complex as the 
extent of his bilateral hearing loss disability and his view 
is of no probative value.  And, even if his opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the detailed findings provided by the medical 
professionals who discussed his symptoms, complaints, and 
manifestations.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

In any event, his contentions are insufficient to establish 
entitlement to a higher schedular evaluation for defective 
hearing.  Disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann, 3 Vet. App. at 349.  
Here, the mechanical application clearly establishes a 
noncompensable evaluation for the Veteran's service-connected 
bilateral hearing loss disability.

Although separate ratings can be assigned for separate 
periods of time based on the facts found, the evidence shows 
that the Veteran had no worse than Level I hearing in the 
right ear and no worse than a Level I hearing in the left ear 
at any time during this appeal period.  A compensable rating 
was not warranted at any point throughout the appeal period.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009).  The Court has held that the threshold 
factor for extra-schedular consideration is a finding on part 
of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the level of hearing impairment is that specifically 
contemplated by the schedular criteria.  Accordingly, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to an 
initial compensable evaluation for bilateral hearing loss 
disability; there is no benefit of the doubt to be 
considered; and an initial compensable evaluation for 
bilateral hearing loss disability is not warranted.


ORDER

An initial compensable evaluation for bilateral hearing loss 
disability is denied.


REMAND

As noted above, in the Introduction, the March 2010 VA 
examination report provides evidence that the Veteran's 
hearing loss disability has significant effects on his 
occupation, in that he has difficulty hearing in group 
situations and difficulty hearing his communications radio, 
thus raising the issue of entitlement to TDIU. 

The Court has held that a TDIU claim may not be denied 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran's disabilities do not prevent 
him or her from performing work that would produce sufficient 
income to be other than marginal.  Friscia v. Brown, 7 Vet. 
App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 
(1994).  In Friscia, the Court specifically stated that VA 
has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
Veteran's service-connected disabilities have on his or her 
ability to work. Friscia, at 297, citing 38 U.S.C.A. § 
5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a) (2009); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) 
and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In light of the above, the Board finds that remand is 
warranted for a thorough and contemporaneous medical 
examination to ascertain whether the Veteran's service-
connected disabilities render him unemployable.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2009); see Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Veteran must be advised of the importance of reporting to 
any scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VA and non-VA records 
of which the RO has notice have been 
obtained.  Specifically, all treatment 
records from VA Medical Center (VAMC) in 
Omaha, Nebraska, and any other VAMC the 
Veteran may identify from 2008 to the 
present; from The Hearing Clinic, Inc. in 
Grand Island, Nebraska and Tri Valley 
Health System in Cambridge, Nebraska and 
from Dr. Craig Foss and Dr. Shelly Casper 
Cope in Cambridge, Nebraska from 2006 to 
the present that are not already of 
record must be obtained.

2.  Schedule the Veteran for an 
examination with the appropriate 
specialist(s) to determine the effects of 
his service-connected bilateral hearing 
loss disability and tinnitus have on his 
ability to obtain or maintain employment 
consistent with his education and 
occupational experience.  The claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.

All reported symptoms and observed 
pathology attributed to or associated 
with the service-connected hearing 
impairment must be fully described.  

The examiner must elicit from the Veteran 
and the evidence of record a full work 
and educational history.  Based on a 
review of the claims file, the 
examination findings, and the Veteran's 
statements as to the functional effects 
of his service-connected bilateral 
hearing loss disability and tinnitus, and 
the Veteran's education and occupational 
experience, the examiner must provide an 
opinion as to whether the Veteran's 
service-connected bilateral hearing loss 
disability and tinnitus preclude him from 
securing and following substantially 
gainful employment consistent with his 
education and occupational experience, 
without any consideration to his age or 
to any impairment caused by nonservice-
connected disabilities.  A complete 
rationale for the opinion must be 
provided.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for entitlement to TDIU, 
to include referral for consideration of 
an extraschedular evaluation, if 
appropriate, with application of all 
appropriate laws and regulations, 
including consideration of lay 
statements, and consideration of any 
additional information obtained as a 
result of this remand.  If the benefits 
sought are not granted in full, the 
Veteran should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  
Thereafter, the appeal must be returned 
to the Board for appellate review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until he is so informed.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2009).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


